McCLELLAN, J.
The demurrer to the indictment in this case was manifestly bad, if not frivolous; and the court committed no error in overruling it.
The charge given at the instance of the State was in these words : “Gentlemen of the jury, if you believe the evidence in this case you must find the defendant guilty as charged in the indictment.” This instruction was erroneous in that it authorized and required a conviction though the jury may not have believed the evidence beyond a reasonable doubt. Pierson v. State, 99 Ala. 148. Heath v. State, Ib. 179.
The judgment of the Circuit Court is reversed and the cause remanded.